Exhibit 99.1 CC MEDIA HOLDINGS, INC. REPORTS RESULTS FOR 2 ● Annual revenue rose 3% to $6.33 billion, excluding foreign exchange ● Fourth quarter revenue up 3% year over year, excluding foreign exchange ● Fourth quarter OIBDAN1 grew 2% year over year, excluding foreign exchange ● Subsidiaries raised $7.5 billion of debt in 2012 for debt repayment, shareholder returns and financial flexibility San Antonio, Texas, February 19, 2013…CC Media Holdings, Inc. (OTCBB: CCMO) today reported financial results for the fourth quarter and full year ended December 31, 2012. “We are very pleased with our Company’s progress in strengthening our businesses over the past year, and we look forward to continuing our momentum into 2013,” Chief Executive Officer Bob Pittman said.“We have put the right management team in place to focus on bringing new advertising dollars to the sector by demonstrating the value of our assets – especially our unique national platform across the media, entertainment and outdoor marketplaces.Moving forward, we will continue to use our unmatched national reach to grow our digital platforms, expand and deepen our relationships with national and local advertisers, launch innovative products and services and stage new and exciting events as only Clear Channel can.” “Despite the slow economic recovery, we delivered a solid financial performance for the 2012 fourth quarter and full year,” Tom Casey, Executive Vice President and Chief Financial Officer, said.“At Clear Channel Media and Entertainment, we continued to outpace the competition in national advertising, digital, and total revenues. At Outdoor, the Americas’ progress in digital, airports and national advertising was encouraging, while International saw strength in emerging markets.Across the entire company, we remain aggressively focused on realigning our resources toward higher growth areas.2012 was also an important year for capital markets activity, with $7.5 billion of debt raised at Clear Channel Communications and Clear Channel Worldwide Holdings in four separate transactions.Clear Channel Worldwide Holdings used proceeds for debt repayment and shareholder returns and Clear Channel Communications not only repaid debt but also gained important new flexibility to better manage liquidity and future maturities.” Fourth Quarter 2012 Results Consolidated revenues increased $44 million, or 3% year over year, to $1.70 billion in the fourth quarter of 2012 compared to $1.65 billion in the same period of 2011.Excluding the effects of movements in foreign exchange rates1, revenues rose $49 million, or 3%. ● Media and Entertainment (“CCM+E”) revenues grew $31 million, or 4%, due to increased political advertising as well as growth of local and national advertising. ● Americas outdoor revenues rose $5 million, or 1% adjusted for movements in foreign exchange rates, driven by higher digital capacity and increased revenue at airports. On a reported basis, revenues grew $5 million, or 2%. ● International outdoor revenues decreased $3 million, or less than 1%, adjusting for a $9 million revenue reduction due to the divestiture of two businesses during the third quarter of 2012 and a $6 million reduction from movements in foreign exchange rates.Stronger economic conditions in emerging markets and certain other geographies were offset by weakened economic conditions in other regions, particularly in Europe.On a reported basis, revenues decreased $18 million, or 4%. 1 The Company’s OIBDAN1 increased to $546 million in the fourth quarter of 2012 compared to $537 million in the same quarter of 2011.Included in the 2012 fourth quarter OIBDAN of $546 million were $28 million of operating and corporate expenses associated with the Company’s strategic revenue and cost initiatives to attract additional advertising dollars to the business and improve operating efficiencies.The fourth quarter of 2011 included $22 million of such expenses.Also reducing OIBDAN in the fourth quarter of 2012 were $6 million of litigation expenses and $7 million of legal and other costs in Latin America.Excluding the effects of movements in foreign exchange rates, OIBDAN totaled $547 million and grew $10 million, or 2%. The Company’s consolidated net loss was $191 million in the fourth quarter of 2012 compared to a consolidated net loss of $43 million in the same period of 2011.Fourth quarter 2012 net loss included a $240 million pre-tax loss on extinguishment of debt related to refinancing activities. Full Year 2012 Results Consolidated revenues increased 1% to $6.25 billion for the full year 2012 compared to $6.16 billion in 2011, driven by growth at CCM+E and Americas outdoor partially offset by International outdoor.Excluding the effects of movements in foreign exchange rates, revenues rose 3%. ● CCM+E revenues grew $98 million, or 3%, compared to 2011, due primarily to stronger local and national advertising, including political, as well as digital growth driven by the expansion of the iHeartRadio platform. ● Americas revenues rose $27 million, or 2% adjusted for movements in foreign exchange rates, compared to 2011, from increased digital capacity and increased airport revenues driven by higher occupancy and rates.On a reported basis, revenues also grew $27 million, or 2%. ● International outdoor revenues were up $11 million, or approximately 1%, after adjusting for a $15 million revenue reduction due to the divestiture of two businesses during the third quarter of 2012 and a $79 million decrease from movements in foreign exchange rates.Stronger economic conditions in emerging markets and certain other geographies were offset by weakened economic conditions in other regions, particularly in Europe.On a reported basis, revenues decreased $83 million, including the effects of movements in foreign exchange rates. The Company’s OIBDAN1 declined 1% to $1.82 billion in 2012 compared to $1.83 billion in 2011.Excluding the effects of movements in foreign exchange rates, OIBDAN was flat.Included in the full year 2012 OIBDAN of $1.82 billion were $76 million of operating and corporate expenses related to the Company’s strategic revenue and cost initiatives to attract additional advertising dollars to the business and improve operating efficiencies.OIBDAN for 2011 included $36 million in such expenses.Also reducing OIBDAN in 2012 were $9 million of litigation expenses and $27 million of legal and other costs in Latin America. The Company’s consolidated EBITDA, as defined under its senior secured credit facilities, was $2.033 billion in 2012, up 4% from 2011. The Company’s consolidated net loss totaled $424 million for 2012 compared to a consolidated net loss of $302 million in 2011.Full year 2012 results included a $255 million pre-tax loss on extinguishment of debt related to refinancing activity. Key Highlights The Company’s recent key highlights include: Media & Entertainment ● CCM+E and iHeartRadio ranked first among 18 non-network national TV, video and online media organizations in the 2012 Myers Survey of Advertising Executives on National Media Sales Organizations Report.CCM+E was the #1 provider of multi-platform brand extensions/integrations among digital and non-digital network TV organizations, and was top rated by digital planners and buyers in providing multi-platform integration opportunities among non-network and digital organizations. ● iHeartRadio reached 23 million registered users, making it the fastest digital service to reach 20 million registered users in Internet history.The iHeartRadio mobile application was included in the Top 20 of iTunes Best of 2012 list, has more than 143 million cumulative downloads/upgrades, and now generates half of its listening through mobile. 2 ● The second annual iHeartRadio Music Festival in Las Vegas attracted a live audience of more than 20,000 and more than 14 million tuning in from home - delivering record-setting ratings for The CW's exclusive TV broadcast, Yahoo!'s most ever U.S. live streams for a concert and Xbox's record viewership for a live U.S. event, as well as a CCM+E record of more than 1 billion social impressions. ● The company purchased AM radio station WOR 710 in New York City, which is the Company's first AM station in NYC and another flagship for talk radio. ● The company purchased 101.7 FM in Boston and launched it as “Evolution 101.7”, the first major market station with the Electronic Dance Music (EDM) format. The station utilizes programming from iHeartRadio’s Evolution channel launched in November featuring British D.J. Pete Tong. ● The company entered into innovative, market-based agreements with a number of record labels to share digital and terrestrial revenues, building a sustainable business model to drive the growth of the Internet radio industry. Outdoor ● Americas installed 178 new digital billboards for a total of 1,035 across 37 U.S. markets, a 21% increase from 2011. ● Clear Channel Airport's ClearVision, an innovative in-airport TV network featuring top entertainment, news, music, and sports programming that is accessible from travelers' mobile devices, launched in Raleigh-Durham International Airport and, in February 2013, in Louis Armstrong New Orleans International Airport. ● In January 2013, Suzanne Grimes, a highly-regarded advertising executive, joined as President & COO for the United States and Canada.Grimes formerly served as President of the U.S. Lifestyles Communities Group at Readers Digest, spent a decade at Condé Nast, and was publisher of TV Guide at News Corp. ● International increased its digital presence to more than 3,400 displays in 13 countries. ● Launched the first digital out-of-home network in the outdoor environment in the United Kingdom with 100 screens in central London targeting premium shopping areas. ● France launched the only scale digital network in the country in 46 premium malls, reaching a quarter of the population every two weeks. ● International won a major public transportation contract in Norway that went live in January 2013. ● Strengthened the International leadership team with Mark Thewlis, Executive Chairman of Clear Media (China) and Aris de Juan, Regional President of Latin America, improving Clear Channel’s presence in some of the world’s fastest-growing advertising markets. 3 Revenues, Operating Expenses, and OIBDAN by Segment (In thousands) Three Months Ended December 31, Year Ended December 31, % % Change Change Revenue1 CCME $ $ 4
